1    MARK B. MIZRAHI (BAR NO. 179384)
     mark.mizrahi@ffslaw.com
2    ARASH BERAL (BAR NO. 245219)
     arash.beral@ffslaw.com
3    JOHN D. STANLEY (BAR NO. 301308)
     john.stanley@ffslaw.com
4    FREEMAN, FREEMAN & SMILEY, LLP
     1888 Century Park East, Suite 1500
5    Los Angeles, California 90067
     Telephone: (310) 255-6100
6    Facsimile: (310) 255-6200
7    Attorneys for Plaintiff
     RAVE WONDERLAND, INC.
8
     Nicholas D. Myers (State Bar No. 251809)
9      nicholas@themyerslg.com
     Clifford L. White (State Bar No. 210423)
10     cliff@themyerslg.com
     THE MYERS LAW GROUP
11   4695 MacArthur Court, Suite 200
     Newport Beach, California 92660
12   T: 949.825.5590
     F: 949.861.6220
13   E: litigation@themyerslg.com
14   Attorneys for CITY LINGERIE, INC. d/b/a
     RAVELAND and NAVID JAVIDZAD
15
16                       UNITED STATES DISTRICT COURT
17                     CENTRAL DISTRICT OF CALIFORNIA
18
      RAVE WONDERLAND, INC., a
19    California corporation,                    Case No. 2:19-cv-04546-RSWL (MRWx)
20                Plaintiff,                     Hon. Ronald S. W. Lew
21          v.                                   Mag. Judge: Hon. Michael R. Wilner
22    CITY LINGERIE, INC. d/b/a                  STIPULATED PROTECTIVE ORDER
      RAVELAND,          a      California
23    Corporation; NAVID JAVIDZAD, an            (MRW VERSION 4/19)
      individual, and DOES 1 through 10,
24                                               ☐ Check if submitted without material
25                Defendants.                    modifications to MRW form

26
27
28
                                             1
                                STIPULATED PROTECTIVE ORDER
1          TO THE COURT, THE PARTIES, AND THEIR COUNSEL OF
2    RECORD HEREIN:
3          The Parties have met and conferred and hereby agree to the Court’s entry of a
4    stipulated Protective Order governing confidential information that may be disclosed
5    or discovered in this case as follows:
6    1.    INTRODUCTION
7          1.1     PURPOSES AND LIMITATIONS
8          Discovery in this action is likely to involve production of confidential,
9    proprietary, or private information for which special protection from public disclosure
10   and from use for any purpose other than prosecuting this litigation may be warranted.
11   Accordingly, the parties hereby stipulate to and petition the Court to enter the
12   following Stipulated Protective Order. The parties acknowledge that this Order does
13   not confer blanket protections on all disclosures or responses to discovery and that
14   the protection it affords from public disclosure and use extends only to the limited
15   information or items that are entitled to confidential treatment under the applicable
16   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
17   that this Stipulated Protective Order does not entitle them to file confidential
18   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
19   followed and the standards that will be applied when a party seeks permission from
20   the court to file material under seal.
21         1.2    GOOD CAUSE STATEMENT
22         Good cause exists for the entry of this pretrial protective order because this case
23   relates to alleged intellectual property infringement and Plaintiff alleges that the
24   parties are direct competitors. Anticipated discovery includes confidential
25   commercial information including trade secrets such as private financial information
26   and business plans of both Plaintiff and Defendant. In addition, discovery may include
27   customer and/or supplier lists, sales and revenue information, and advertising and
28   marketing information. Nutratech, Inc. v. Syntech (SSPF) Intern., Inc., 242 F.R.D.
                                                2
                                  STIPULATED PROTECTIVE ORDER
1    552, 555 n.4 (C.D. Cal. 2007) (“Customer/supplier lists and sales and revenue
2    information qualify as ‘confidential commercial information’” under Rule 26.).
3    Disclosure of this information to the other party or the public would be damaging to
4    the parties’ respective business interests.
5          Further, good cause exists for a two-tiered, attorney-eyes-only protective order
6    that designates certain material as “Highly Confidential” since this case involves
7    allegations of intellectual property infringement that may require production of highly
8    confidential financial, customer, and supplier information. Nutratech, Inc. v. Syntech
9    Int’l, Inc., 242 F.R.D. 552, 556 (C.D. Cal. 2007) (“Many cases involving claims of
10   trademark infringement require the production of customer and supplier lists and such
11   lists are customarily produced subject to an ‘attorney’s eyes only’ order.”)
12
13   2.    DEFINITIONS
14         2.1    Action: this pending federal law suit.
15         2.2    Challenging Party: a Party or Non-Party that challenges the designation
16   of information or items under this Order.
17         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
18   how it is generated, stored or maintained) or tangible things that qualify for protection
19   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
20   Cause Statement.
21         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
22   support staff).
23         2.5    Designating Party: a Party or Non-Party that designates information or
24   items that it produces in disclosures or in responses to discovery as
25   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
26   ONLY.”
27         2.6    Disclosure or Discovery Material: all items or information, regardless
28   of the medium or manner in which it is generated, stored, or maintained (including,
                                                   3
                                  STIPULATED PROTECTIVE ORDER
1    among other things, testimony, transcripts, and tangible things), that are produced or
2    generated in disclosures or responses to discovery in this matter.
3          2.7    Expert: a person with specialized knowledge or experience in a matter
4    pertinent to the litigation who has been retained by a Party or its counsel to serve as
5    an expert witness or as a consultant in this Action.
6          2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
7    Information or Items: extremely sensitive “Confidential Information or Items,”
8    disclosure of which to another Party or Non-Party would create a substantial risk of
9    serious harm that could not be avoided by less restrictive means.
10         2.9    House Counsel: attorneys who are employees of a party to this Action.
11   House Counsel does not include Outside Counsel of Record or any other outside
12   counsel.
13         2.10 Non-Party: any natural person, partnership, corporation, association, or
14   other legal entity not named as a Party to this action.
15         2.11 Outside Counsel of Record: attorneys who are not employees of a party
16   to this Action but are retained to represent or advise a party to this Action and have
17   appeared in this Action on behalf of that party or are affiliated with a law firm which
18   has appeared on behalf of that party, and includes support staff.
19         2.12 Party: any party to this Action, including all of its owners, shareholders,
20   members, officers, directors, agents, employees, consultants, retained experts, and
21   Outside Counsel of Record (and their support staffs).
22         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
23   Discovery Material in this Action.
24         2.14 Professional Vendors: persons or entities that provide litigation support
25   services (e.g., photocopying, videotaping, translating, preparing exhibits or
26   demonstrations, and organizing, storing, or retrieving data in any form or medium)
27   and their employees and subcontractors.
28         2.15 Protected Material:       any Disclosure or Discovery Material that is
                                                4
                                  STIPULATED PROTECTIVE ORDER
1    designated as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL –
2    ATTORNEYS’ EYES ONLY.”
3             2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
4    from a Producing Party.
5
6    3.       SCOPE
7             The protections conferred by this Stipulation and Order cover not only
8    Protected Material (as defined above), but also (1) any information copied or extracted
9    from Protected Material; (2) all copies, excerpts, summaries, or compilations of
10   Protected Material; and (3) any testimony, conversations, or presentations by Parties
11   or their Counsel that might reveal Protected Material. However, the protections
12   conferred by this Stipulation and Order do not cover the following information: (a)
13   any information that is in the public domain at the time of disclosure to a Receiving
14   Party or becomes part of the public domain after its disclosure to a Receiving Party
15   as a result of publication not involving a violation of this Order, including becoming
16   part of the public record through trial or otherwise; and (b) any information known to
17   the Receiving Party prior to the disclosure, as evidenced by documentation, or
18   obtained by the Receiving Party after the disclosure from a source who obtained the
19   information lawfully and under no obligation of confidentiality to the Designating
20   Party.
21            Any use of Protected Material at trial will be governed by the orders of the trial
22   judge. This Order does not govern the use of Protected Material at trial.
23
24   4.       DURATION
25            Even after final disposition of this litigation, the confidentiality obligations
26   imposed by this Order will remain in effect until a Designating Party agrees otherwise
27   in writing or a court order otherwise directs. Final disposition will be deemed to be
28   the later of (1) dismissal of all claims and defenses in this Action, with or without
                                                   5
                                    STIPULATED PROTECTIVE ORDER
1    prejudice; and (2) final judgment herein after the completion and exhaustion of all
2    appeals, rehearings, remands, trials, or reviews of this Action, including the time
3    limits for filing any motions or applications for extension of time pursuant to
4    applicable law.
5
6    5.    DESIGNATING PROTECTED MATERIAL
7          5.1       Exercise of Restraint and Care in Designating Material for Protection.
8    Each Party or Non-Party that designates information or items for protection under this
9    Order must take care to limit any such designation to specific material that qualifies
10   under the appropriate standards. The Designating Party must designate for protection
11   only those parts of material, documents, items, or oral or written communications that
12   qualify so that other portions of the material, documents, items, or communications
13   for which protection is not warranted are not swept unjustifiably within the ambit of
14   this Order.
15         Mass, indiscriminate, or routinized designations are prohibited. Designations
16   that are shown to be clearly unjustified or that have been made for an improper
17   purpose (e.g., to unnecessarily encumber the case development process or to impose
18   unnecessary expenses and burdens on other parties) may expose the Designating Party
19   to sanctions.
20         If it comes to a Designating Party’s attention that information or items that it
21   designated for protection do not qualify for protection at all or do not qualify for the
22   level of protection initially asserted, that Designating Party must promptly notify all
23   other Parties that it is withdrawing or modifying the inapplicable designation.
24         5.2       Manner and Timing of Designations. Except as otherwise provided in
25   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
26   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
27   under this Order must be clearly so designated before the material is disclosed or
28   produced.
                                                 6
                                   STIPULATED PROTECTIVE ORDER
1          Designation in conformity with this Order requires:
2          (a) for information in documentary form (e.g., paper or electronic documents,
3    but excluding transcripts of depositions or other pretrial or trial proceedings), that the
4    Producing Party affix at a minimum, the legend “CONFIDENTIAL” or “HIGHLY
5    CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” to each page that contains
6    protected material. If only a portion or portions of the material on a page qualifies for
7    protection, the Producing Party also must clearly identify the protected portion(s)
8    (e.g., by making appropriate markings in the margins) and must specify, for each
9    portion, the level of protection being asserted.
10         A Party or Non-Party that makes original documents available for inspection
11   need not designate them for protection until after the inspecting Party has indicated
12   which documents it would like copied and produced. During the inspection and before
13   the designation, all of the material made available for inspection will be deemed
14   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the inspecting
15   Party has identified the documents it wants copied and produced, the Producing Party
16   must determine which documents, or portions thereof, qualify for protection under
17   this Order. Then, before producing the specified documents, the Producing Party must
18   affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
19   ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material. If only
20   a portion or portions of the material on a page qualifies for protection, the Producing
21   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
22   markings in the margins) and must specify, for each portion, the level of protection
23   being asserted.
24         (b) for testimony given in deposition or in other pretrial or trial proceedings,
25   that the Designating Party identify on the record, before the close of the deposition,
26   hearing, or other proceeding, all protected testimony and specify the level of
27   protection being asserted. When it is impractical to identify separately each portion
28   of testimony that is entitled to protection and it appears that substantial portions of the
                                                 7
                                   STIPULATED PROTECTIVE ORDER
1    testimony may qualify for protection, the Designating Party may invoke on the record
2    (before the deposition, hearing, or other proceeding is concluded) a right to have up
3    to 21 days to identify the specific portions of the testimony as to which protection is
4    sought and to specify the level of protection being asserted. Only those portions of
5    the testimony that are appropriately designated for protection within the 21 days shall
6    be covered by the provisions of this Stipulated Protective Order. Alternatively, if
7    appropriate, a Designating Party may specify, at the deposition or up to 21 days
8    afterwards if that period is properly invoked, that the entire transcript shall be treated
9    as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
10   ONLY.”
11             Parties shall give the other parties notice if they reasonably expect a
12   deposition, hearing or other proceeding to include Protected Material so that the other
13   parties can ensure that only authorized individuals who have signed the
14   “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
15   proceedings. The use of a document as an exhibit at a deposition shall not in any way
16   affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
17   ATTORNEYS’ EYES ONLY.”
18         Transcripts containing Protected Material shall have an obvious legend on the
19   title page that the transcript contains Protected Material, and the title page shall be
20   followed by a list of all pages (including line numbers as appropriate) that have been
21   designated as Protected Material and the level of protection being asserted by the
22   Designating Party. The Designating Party shall inform the court reporter of these
23   requirements. Any transcript that is prepared before the expiration of a 21-day period
24   for designation shall be treated during that period as if it had been designated
25   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless
26   otherwise agreed. After the expiration of that period, the transcript shall be treated
27   only as actually designated.
28         (c) for information produced in some form other than documentary and for any
                                                 8
                                    STIPULATED PROTECTIVE ORDER
1    other tangible items, that the Producing Party affix in a prominent place on the exterior
2    of the container or containers in which the information is stored the legend
3    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
4    ONLY.” If only a portion or portions of the information warrants protection, the
5    Producing Party, to the extent practicable, will identify the protected portion(s) and
6    specify the level of protection being asserted.
7              5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
8    failure to designate qualified information or items does not, standing alone, waive the
9    Designating Party’s right to secure protection under this Order for such material.
10   Upon timely correction of a designation, the Receiving Party must make reasonable
11   efforts to assure that the material is treated in accordance with the provisions of this
12   Order.
13
14   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
15             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
16   designation of confidentiality at any time that is consistent with the Court’s
17   Scheduling Order.
18             6.2   Meet and Confer. The Challenging Party will initiate the dispute
19   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
20   et seq.
21             6.3   The burden of persuasion in any such challenge proceeding will be on
22   the Designating Party. Frivolous challenges, and those made for an improper purpose
23   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
24   expose the Challenging Party to sanctions. Unless the Designating Party has waived
25   or withdrawn the confidentiality designation, all parties will continue to afford the
26   material in question the level of protection to which it is entitled under the Producing
27   Party’s designation until the Court rules on the challenge.
28   ///
                                                 9
                                   STIPULATED PROTECTIVE ORDER
1    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
2          7.1      Basic Principles. A Receiving Party may use Protected Material that is
3    disclosed or produced by another Party or by a Non-Party in connection with this
4    Action only for prosecuting, defending, or attempting to settle this Action. Such
5    Protected Material may be disclosed only to the categories of persons and under the
6    conditions described in this Order. When the Action has been terminated, a Receiving
7    Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
8          Protected Material must be stored and maintained by a Receiving Party at a
9    location and in a secure manner that ensures that access is limited to the persons
10   authorized under this Order.
11         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
12   otherwise ordered by the court or permitted in writing by the Designating Party, a
13   Receiving      Party    may     disclose    any    information   or   item   designated
14   “CONFIDENTIAL” only to:
15               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
16   as employees of said Outside Counsel of Record to whom it is reasonably necessary
17   to disclose the information for this Action;
18               (b) the officers, directors, and employees (including House Counsel) of the
19   Receiving Party to whom disclosure is reasonably necessary for this Action;
20               (c) Experts (as defined in this Order) of the Receiving Party to whom
21   disclosure is reasonably necessary for this Action and who have signed the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23               (d) the Court and its personnel;
24               (e) court reporters and their staff;
25               (f) professional jury or trial consultants, mock jurors, and Professional
26   Vendors to whom disclosure is reasonably necessary for this Action and who have
27   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28               (g) the author or recipient of a document containing the information or a
                                                  10
                                    STIPULATED PROTECTIVE ORDER
1    custodian or other person who otherwise possessed or knew the information;
2                (h) during their depositions, witnesses, and attorneys for witnesses, in the
3    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
4    requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
5    not be permitted to keep any confidential information unless they sign the
6    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
7    agreed by the Designating Party or ordered by the court. Pages of transcribed
8    deposition testimony or exhibits to depositions that reveal Protected Material may be
9    separately bound by the court reporter and may not be disclosed to anyone except as
10   permitted under this Stipulated Protective Order; and
11               (i) any mediator or settlement officer, and their supporting personnel,
12   mutually agreed upon by any of the parties engaged in settlement discussions.
13         7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
14   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
15   writing by the Designating Party, a Receiving Party may disclose any information or
16   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only
17   to:
18               (a) the Receiving Party’s Outside Counsel of Record in this action, as well
19   as employees of said Outside Counsel of Record to whom it is reasonably necessary
20   to disclose the information for this litigation;
21               (b) Experts of the Receiving Party (1) to whom disclosure is reasonably
22   necessary for this litigation, (2) who have signed the “Acknowledgment and
23   Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth in
24   paragraph 7.4, below, have been followed;
25               (c) the court and its personnel;
26   ///
27   ///
28   ///
                                                    11
                                    STIPULATED PROTECTIVE ORDER
1                (d) court reporters and their staff, professional jury or trial consultants, mock
2    jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
3    litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
4    (Exhibit A); and
5                (f) the author or lawful recipient of a document containing the information
6    or a custodian or other person who otherwise possessed or knew the information.
7          7.4      “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
8    EYES ONLY” information or items may be disclosed to an Expert without disclosure
9    of the identity of the Expert as long as the Expert is not a current owner, shareholder,
10   member, officer, director, agent, or employee of a competitor of a Party or anticipated
11   to become one.
12   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
13   OTHER LITIGATION
14         If a Party is served with a subpoena or a court order issued in other litigation
15   that compels disclosure of any information or items designated in this Action as
16   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
17   ONLY,” that Party must:
18               (a) promptly notify in writing the Designating Party. Such notification will
19   include a copy of the subpoena or court order;
20               (b) promptly notify in writing the party who caused the subpoena or order
21   to issue in the other litigation that some or all of the material covered by the subpoena
22   or order is subject to this Protective Order. Such notification will include a copy of
23   this Stipulated Protective Order; and
24               (c) cooperate with respect to all reasonable procedures sought to be pursued
25   by the Designating Party whose Protected Material may be affected.
26         If the Designating Party timely seeks a protective order, the Party served with
27   the subpoena or court order will not produce any information designated in this action
28   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                                   12
                                    STIPULATED PROTECTIVE ORDER
1    ONLY” before a determination by the court from which the subpoena or order issued,
2    unless the Party has obtained the Designating Party’s permission. The Designating
3    Party will bear the burden and expense of seeking protection in that court of its
4    confidential material and nothing in these provisions should be construed as
5    authorizing or encouraging a Receiving Party in this Action to disobey a lawful
6    directive from another court.
7
8    9.    A    NON-PARTY’S          PROTECTED        MATERIAL       SOUGHT       TO    BE
9    PRODUCED IN THIS LITIGATION
10             (a) The terms of this Order are applicable to information produced by a
11   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
12   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. Such information produced by
13   Non-Parties in connection with this litigation is protected by the remedies and relief
14   provided by this Order. Nothing in these provisions should be construed as prohibiting
15   a Non-Party from seeking additional protections.
16             (b) In the event that a Party is required, by a valid discovery request, to
17   produce a Non-Party’s confidential information in its possession, and the Party is
18   subject to an agreement with the Non-Party not to produce the Non-Party’s
19   confidential information, then the Party will:
20                (1) promptly notify in writing the Requesting Party and the Non-Party
21   that some or all of the information requested is subject to a confidentiality agreement
22   with a Non-Party;
23                (2) promptly provide the Non-Party with a copy of the Stipulated
24   Protective Order in this Action, the relevant discovery request(s), and a reasonably
25   specific description of the information requested; and
26                (3) make the information requested available for inspection by the Non-
27   Party, if requested.
28             (c) If the Non-Party fails to seek a protective order from this court within
                                               13
                                 STIPULATED PROTECTIVE ORDER
1    14 days of receiving the notice and accompanying information, the Receiving Party
2    may produce the Non-Party’s confidential information responsive to the discovery
3    request. If the Non-Party timely seeks a protective order, the Receiving Party will not
4    produce any information in its possession or control that is subject to the
5    confidentiality agreement with the Non-Party before a determination by the court.
6    Absent a court order to the contrary, the Non-Party will bear the burden and expense
7    of seeking protection in this court of its Protected Material.
8
9    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
11   Protected Material to any person or in any circumstance not authorized under this
12   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
13   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
14   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
15   persons to whom unauthorized disclosures were made of all the terms of this Order,
16   and (d) request such person or persons to execute the “Acknowledgment and
17   Agreement to Be Bound” that is attached hereto as Exhibit A.
18
19   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
20   PROTECTED MATERIAL
21         When a Producing Party gives notice to Receiving Parties that certain
22   inadvertently produced material is subject to a claim of privilege or other protection,
23   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
24   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
25   may be established in an e-discovery order that provides for production without prior
26   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
27   parties reach an agreement on the effect of disclosure of a communication or
28   information covered by the attorney-client privilege or work product protection, the
                                                14
                                  STIPULATED PROTECTIVE ORDER
1    parties may incorporate their agreement in the stipulated protective order submitted
2    to the court.
3
4    12.   MISCELLANEOUS
5          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
6    person to seek its modification by the Court in the future.
7          12.2 Right to Assert Other Objections. By stipulating to the entry of this
8    Protective Order, no Party waives any right it otherwise would have to object to
9    disclosing or producing any information or item on any ground not addressed in this
10   Stipulated Protective Order. Similarly, no Party waives any right to object on any
11   ground to use in evidence of any of the material covered by this Protective Order.
12         12.3 Filing Protected Material. A Party that seeks to file under seal any
13   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
14   only be filed under seal pursuant to a court order authorizing the sealing of the specific
15   Protected Material at issue. If a Party’s request to file Protected Material under seal is
16   denied by the court, then the Receiving Party may file the information in the public
17   record unless otherwise instructed by the court.
18
19   13.   FINAL DISPOSITION
20         After the final disposition of this Action, as defined in paragraph 4, within 60
21   days of a written request by the Designating Party, each Receiving Party must return
22   all Protected Material to the Producing Party or destroy such material. As used in this
23   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
24   summaries, and any other format reproducing or capturing any of the Protected
25   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
26   must submit a written certification to the Producing Party (and, if not the same person
27   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
28   category, where appropriate) all the Protected Material that was returned or destroyed
                                                15
                                  STIPULATED PROTECTIVE ORDER
1    and (2) affirms that the Receiving Party has not retained any copies, abstracts,
2    compilations, summaries or any other format reproducing or capturing any of the
3    Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
4    archival copy of all pleadings, motion papers, trial, deposition, and hearing
5    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
6    reports, attorney work product, and consultant and expert work product, even if such
7    materials contain Protected Material. Any such archival copies that contain or
8    constitute Protected Material remain subject to this Protective Order as set forth in
9    Section 4 (DURATION).
10
11   14.   Any willful violation of this Order may be punished by civil or criminal
12   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
13   authorities, or other appropriate action at the discretion of the Court.
14
15   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
16
17                                           FREEMAN, FREEMAN, & SMILEY, LLP
18
19   DATED: March 6, 2020                       /s/ Arash Beral
                                             Mark B. Mizrahi
20                                           Arash Beral
                                             John D. Stanley
21                                           Attorneys for Plaintiff RAVE
                                             WONDERLAND, INC.
22
23                                           THE MYERS LAW GROUP
24
25   DATED: March 6, 2020                       /s/ Clifford L. White
                                             Nicholas D. Myers
26                                           Clifford L. White
                                             Attorneys for Defendants CITY LINGERIE,
27                                           and NAVID JAVIDZAD
28
                                                16
                                  STIPULATED PROTECTIVE ORDER
1    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
2
3
4    DATED: March 6, 2020               __________________________________
                                        HON. MICHAEL R. WILNER
5                                       United States Magistrate Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        17
                            STIPULATED PROTECTIVE ORDER
1                                         EXHIBIT A
2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
4          I, _____________________________ [full name], of _________________
5    [full address], declare under penalty of perjury that I have read in its entirety and
6    understand the Stipulated Protective Order that was issued by the United States
7    District Court for the Central District of California on [date] in the case of
8    ___________ [insert case name and number]. I agree to comply with and to be
9    bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment
11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
12   any information or item that is subject to this Stipulated Protective Order to any
13   person or entity except in strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint __________________________ [full
18   name] of _______________________________________ [full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Stipulated Protective
21   Order.
22   Date: ______________________________________
23   City and State where signed: _________________________________
24
25   Printed name: _______________________________
26
27   Signature: __________________________________
28
                                               18
                                 STIPULATED PROTECTIVE ORDER
                     DECLARATION OF ELECTRONIC SERVICE
1
         Central District of California Case No. 2:19-cv-04546-RSWL (MRWx)
2
3          Service of the attached document was accomplished pursuant to Central
4    District of California, Order Authorizing Electronic Filing, General Order No. 08-03
5    and Local Rule 5.3-3, which provide in part: “Upon the electronic filing of a
6    document, a Notice of Electronic Filing (NEF) is automatically generated by the
7    CM/ECF system and sent by e-mail to all attorneys in the case who are registered as
8    CM/ECF Users and have consented to electronic service. Service by this electronic
9    NEF constitutes service pursuant to the Federal Rules of Civil and Criminal Procedure
10   for all attorneys who have consented to electronic service.”
11         I declare under penalty of perjury under the laws of the United States of
12   America that the above is true and correct.
13         Executed on March 6, 2020, at Newport Beach, California.
14                                       By: /s/Clifford L. White
                                             Clifford L. White
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              19
                                 STIPULATED PROTECTIVE ORDER
